Opinion by
Hurt, J.
§ 124. Handwriting; proof of, hy comparison. Handwriting may be proved by comparison, that is, by comparing the handwriting of a signature or document admitted to be genuine, and already in the case, with the signature or document in dispute. Thus, the disputed signature of the alleged maker of a note sued upon may be proved by comparing it with the admitted signature of the maker to a deposition in evidence in the case. [1 Greenl. Ev. § 578.] See, also, a full discussion of proof of handwriting by comparison in Phillips v. The State, 6 Ct. App. 364; Hatch v. State, id. 384; Heard v. State, 9 Ct. App. 1.
Reversed and remanded.